SENTENCIA
San Juan, Puerto Rico, a 30 de septiembre de 1976
Al llegar una mujer joven al condominio “La Alhambra” donde residía, un individuo en uniforme de guardia de se-guridad se metió dentro del ascensor con ella, le obligó a acostarse en el piso, le bajó el pantie hose y un pantie adi-cional que ella usaba y empezó a masturbarse. El acusado evadió personas que deseaban utilizar el ascensor en el piso 7o diciendo a dos señoras que la ofendida había sufrido un desmayo. Lo detuvo en el piso 5o y la sacó al pasillo donde lé *252ordenó se acostara en el piso y abriera las piernas y en de-terminado momento se fue sobre ella interrumpiendo la ope-ración la llegada en el ascensor de una de las damas del piso 7o a quien el frustrado le dijo que no llamara la policía y desapareció. La joven mostraba lesiones sangrantes en la cara y una oreja.
Procesado y convicto, luego de renunciar al jurado, por tentativa de violación, el acusado apela la sentencia de 6 a 10 años de prisión, y en el alegato de la Sociedad para Asis-tencia Legal que admitimos aún después de denegada una quinta moción de prórroga y dar el recurso por sometido, se hacen diez (10) señalamientos de error, todos de patente frivolidad, que pueden sintetizarse los primeros cinco, en ataque a la suficiencia y credibilidad de la prueba, error en el procedimiento de identificación; y los restantes los repro-ducimos literalmente: “6. Erró el Tribunal de Instancia al encontrar convicto y culpable al apelante habiéndosele vio-lado su derecho a ser conducido ante un magistrado sin dila-ción innecesaria; 7. Erró el Tribunal de Instancia al encon-trar que no se le había violado al apelante su derecho a juicio rápido; 8. Erró el Tribunal de Instancia al negar la solicitud del apelante de que se le dictara sentencia en el momento; 9. Erró el Tribunal de Instancia al no permitir a la defensa una línea de interrogatorio violándose el derecho de confron-tación del apelante; 10. Erró el Tribunal de Instancia al im-poner una sentencia tan excesiva en un caso como el de autos.”
La prueba, transcrita en 173 páginas de récord taquigrá-fico, sostiene el fallo de convicción y habiendo el juzgador dirimido el conflicto entre la de cargo y la coartada de la defensa, no vemos razón para intervenir con su apreciación. El acusado fue localizado cuatro días después de los hechos, citado un mes después de los hechos y la denunciante no tuvo dificultad alguna en identificarlo en la rueda (lineup) or-ganizada en el Cuartel de la Policía de Hato Rey un mes *253después. Ella demostró tener una imagen clara(1) del apelante que la retuvo por unos quince minutos (T.E. pág. 61) por lo que la rueda de identificación no era necesaria. La posición de la defensa cuestionando la identificación porque la rueda de detenidos se organizó antes de presentar denun-cia es insostenible. En los casos que exijan este medio alterno de identificación, el resultado obtenido en el lineup es ele-mento vital para la determinación de causa probable. La Regla de Procedimiento Criminal 6 ordena traer ante un magistrado al arrestado, no al simplemente localizado como sujeto central de la investigación.
Los hechos delictuosos tuvieron lugar el 28 de marzo de 1974 y el juicio el 19 de diciembre del mismo año. No hemos encontrado en autos moción alegando supresión del derecho a juicio rápido. Lo que sí hay es notificación de la defensa de coartada (RPC 74) y moción para inspección de evidencia documental (RPC 95) presentadas por el acusado en no-viembre de 1974, apenas tres semanas antes del juicio. Re-nunciado este derecho en instancia no puede suscitarse en apelación.
No hubo error del juez sentenciador en posponer la lec-tura de sentencia (que el acusado pidió de inmediato) para considerar la posibilidad de un informe pre-sentencia. Tam-poco erró el juez al no permitir una pregunta insubstancial sobre materia no comprendida en el interrogatorio directo.
La pena impuesta de 6 a 10 años no es excesiva y está comprendida en el ámbito de sanción para la tentativa de violación que es de 1 a 14 años de reclusión (Art. 222 Código Penal (33 L.P.R.A. sec. 761)), y su mínimo se ajusta al principio de sentencia indeterminada en las circunstancias de este caso.
*254Ya en ocasión anterior este Tribunal en un caso de ten-tativa de violación concebida por un chofer de taxi, dijimos que “no podemos eludir nuestro deber de hacer efectivas las leyes y ... de garantizar que las damas en Puerto Rico pue-dan utilizar un taxi sin riesgo de ser violadas o atacadas por el conductor del vehículo.” Pueblo v. Tirado Santos, 91 D.P.R. 210, 214 (1964). Con no menos energía hemos de proteger nuestras mujeres en el último y acosado reducto de seguri-dad que es el hogar.
La sentencia dictada el 24 de febrero de 1975 por el Tribunal Superior (San Juan) en su caso Criminal Núm. ■G-74-1858, es por la presente, confirmada.
Así lo pronunció y manda el Tribunal y certifica el Secretario. El Juez Asociado Señor Rigau emitió opinión disidente.
(Fdo.) Ernesto L. Chiesa

Secretario


 Contestando al examen directo en el acto del juicio, la agraviada identificó a su asaltante como “el individuo que está sentado allí que ante-riormente tenía bigote, pero que ahora no lo tiene.” (T.E. págs. 25 y 57.)